number release date id office uilc cca_2011040809033242 -------------- from ------------------------- sent friday april am to ---------------- cc subject superceding return i apologize for the delay in answering your inquiry obviously litigation matters have taken precedence over general questions given the impending shutdown per my telephone message if a taxpayer is on extension and timely files an amendment within the extension period that later return supersedes the earlier return and becomes the taxpayer's original return please call if you have any further questions
